 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         DANIEL ESPINOZA,                              CASE NO. C17-1709JLR

11                              Plaintiff,               ORDER STRIKING DISCOVERY
                  v.                                     MOTIONS
12
           CITY OF SEATTLE, et al.,
13
                                Defendants.
14

15         Before the court are: (1) Defendants City of Seattle and Lieutenant Thomas

16   Mahaffey’s (collectively, “Defendants”) motion to compel Plaintiff Daniel Espinoza to

17   provide complete responses to Defendants’ requests for admission (1st MTC (Dkt. # 48));

18   and (2) Defendants’ motion to compel Mr. Espinoza to produce certain military service

19   records and federal tax returns, as well as to compel Mr. Espinoza to make his expert,

20   Erick West, available for deposition (2d MTC (Dkt. # 51)). Defendants filed these

21   motions without first requesting a conference with the court. (See Dkt.) The motions

22   therefore contravene the court’s February 8, 2018, scheduling order. (See Sched. Order


     ORDER - 1
 1   (Dkt. # 17) at 2 (“[P]ursuant to Federal Rule of Civil Procedure 16, the Court ‘direct[s]

 2   that before moving for an order relating to discovery, the movant must request a

 3   conference with the court’ by notifying [the courtroom deputy] . . . .”) (citing Fed. R. Civ.

 4   P. 16(b)(3)(B)(v)) (second alteration in original)); see also Fed. R. Civ. P. 16(b)(3)(B)(v)

 5   (permitting the court, in its scheduling order, to “direct that before moving for an order

 6   relating to discovery, the movant must request a conference with the court”). The court

 7   therefore STRIKES Defendants’ motions (Dkt. ## 48, 51) without prejudice to renewing

 8   the motions in a manner that comports with the court’s scheduling order.

 9          Dated this 7th day of December, 2018.

10

11                                                     A
                                                       JAMES L. ROBART
12
                                                       United States District Judge
13

14

15

16

17

18

19

20

21

22


     ORDER - 2
